Detailed Action

►	The applicant's response (filed 10 MAR 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 14 and  18-36 is/are pending. The Finality of the previous Office action is withdrawn in order to make a new grounds of rejection Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.



►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 21, 29-30, 33 and 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 21  is indefinite in that the phrase “the partially doubled-stranded oligonucleotide”  on line 4 lacks proper antecedent basis.  Amending the offending phrase to read  “a  partially doubled-stranded oligonucleotide”  will overcome the outstanding 112(b) rejection. 


Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 18-20, 34 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Luo et al. [US 2007/0048759 – hereinafter “Luo”].

	Claim 18 is drawn to a group of partially  double-stranded oligonucleotides, comprising at least two partially double-stranded oligonucleotides
wherein the partially double-stranded oligonucleotide comprising a first oligonucleotide strand
and a second oligonucleotide strand, wherein the first oligonucleotide strand comprises a region C, a region A and a region B from 5' to 3', and the second oligonucleotide strand comprises a region A’ and a region B' from 3’ to 3', and optionally, further comprises a region C' at upstream of the region A‘; wherein the regions A and A' are reversely complementary to each other, and the regions B and B' are not complementary to each other but each is complementary to a predetermined target sequence, wherein the first oligonucleotide strand and the second oligonucleotide strand hybridize to each other through the regions A and A’, thereby forming the partially double-stranded oligonucleotide;
wherein the region C of at least one partially double-stranded oligonucleotide is reversely
complementary to the region C of at least one other partially double-stranded oligonucleotide such that at
least two partially double-stranded oligonucleotides hybridize to each other through the respective region C.
	Luo teach  a group of  partially  double-stranded oligonucleotides, comprising at least two partially double-stranded oligonucleotides which comprises all of the structural limitations of Claim 18. For example consider Figures 15A-17. See also the Appendix wherein the examiner has marked up Figs. 14-17 and attempted to show diagrammatically how Luo teach the various structural limitations recited in Claim 18.

As regards Claim 19, see especially the Appendix and Figure 15B. 

As regards Claim 20, The C and C’ regions  have different sequences as B and B’ regions.

Claim Objections

►	Claim(s) 22, 24-26, 31-32, 34 is/are is objected to because they are dependent it is dependent upon a rejected independent base claim.


Allowable subject Matter

►	Claim(s) 14, 23 and 27-28 are free of the prior art of record.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.

Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov